      Case 2:19-cr-00091-MCE Document 203 Filed 04/17/20 Page 1    of 2
                                                                FILED
                      UNITED STATES DISTRICT COURT          April 17, 2020
                     EASTERN DISTRICT OF CALIFORNIA      CLERK, US DSITRICT COURT
                                                                         EASTERN DISTRICT OF
                                                                             CALIFORNIA


UNITED STATES OF AMERICA,                       Case No. 2:19-cr-00091-MCE

                 Plaintiff,

      v.                                               ORDER FOR RELEASE OF
                                                        PERSON IN CUSTODY
JAMAR DEONTAE BARNES

                 Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release JAMAR DEONTAE BARNES

Case No. 2:19-cr-00091-MCE Charges 21 USC § 846, 841(a)(1) from custody for

the following reasons:

                         Release on Personal Recognizance

                         Bail Posted in the Sum of $

                                                                   100,000 co-signed

                                                                   by mother, Charlotte

                                                                   Sylva, sister,
                         X       Unsecured Appearance Bond $
                                                                   Chalisha Barnes,

                                                                   and cousin, Patrick
                                                                   Gates

                                 Appearance Bond with 10% Deposit

                                 Appearance Bond with Surety

                                 Corporate Surety Bail Bond

                                 (Other): Defendant to be released on 4/20/2020 at

                                 9:00 AM to the custody of defense counsel to be

                             X   immediately transported to the Well Space Program.

                                 Defense counsel to make arrangements for the

                                 defendant’s transportation to Well Space. Pretrial
Case 2:19-cr-00091-MCE Document 203 Filed 04/17/20 Page 2 of 2

                      Supervision conditions as stated on the record in open

                      court.

Issued at Sacramento, California on April 17, 2020 at 2:00 PM




                                2
